               Case: 1:20-cv-00311 Document #: 8 Filed: 04/09/20 Page 1 of 2 PageID #:125


                                                    AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT                                                           Case #: 20-cv-311
NORTHERN DISTRICT OF ILLINOIS

                                         Republic Technologies (NA), LLC and Sream, Inc.
                                                                                                                  Plaintiff
                                                                   vs.

                                         Up In Smoke Tobacco, Inc. and Dawoud Zoubeidi
                                                                                                                 Defendant

The undersigned, being first duly sworn, on oath deposes and says: That s(he) is now and at all the times herein mentioned was
a citizen of the United States, over the age of 18, not a party to nor interested in the above entitled action, is competent to be
witness therein, and that I served copies of the:

                                  Summons & Complaint For Injunctive Relief and Damages

PARTY SERVED: DAWOUD ZOUBEIDI

PERSON SERVED: JANE DOE (REFUSED NAME), MEMBER OF HOUSEHOLD

METHOD OF SERVICE: Substitute - By leaving copies of the above referenced documents at the defendant's usual place of
abode, with some person of the family or a person residing there, of required age by statute and informing that person of the
contents thereof. I also mailed a copy in a sealed envelope with the postage fully prepaid addressed to the defendant on
4/9/2020.

DATE & TIME OF DELIVERY: 04/08/2020 at 1:42 PM

ADDRESS, CITY AND STATE: 8652 W CATHERINE AVE., APT 1, CHICAGO, IL 60656

DESCRIPTION: , Female, , , lbs, hair

This is a two flat. The names Eman Zoubeidi, Jinan Zoubeidi, and Slinan Aallam are on one of the maiilboxes. The
names Walid Mustafa and Samar Hamad are on the other mailbox. I knocked on the 1st floor door and I spoke with a
woman thru the door who said Dawoud Zoubeidi lives on the 2nd floor. I knocked on the 2nd floor door and I spoke
with a woman thru the door who confirmed Dawoud Zoubeidi lives on the 2nd floor. She refused to open the door and
asked me to leave the papers at the door. I asked her for her name and she refused to give her name. I left the papers
at the door.



I declare under penalties of perjury that the information contained herein is true and correct.




CLIENT: The Ticktin Law Group                                                                                        Tracking #: 433418
FILE #: 17-0078
             Case: 1:20-cv-00311 Document #: 8 Filed: 04/09/20 Page 2 of 2 PageID #:126




__________________________________________
Steven A. Stosur, Lic # 117-001119
Judicial Attorney Services, Inc.
2100 Manchester Rd., Ste 505
Wheaton, IL 60187
(630) 221-9007

SUBSCRIBED AND SWORN to before me on the 9th day of April, 2020.



_______________________________________________
NOTARY PUBLIC




CLIENT: The Ticktin Law Group                                                       Tracking #: 433418
FILE #: 17-0078
